The State




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 22, 2014

                                       No. 04-14-00303-CR

                                        Santos GUEVARA,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 5336
                        Honorable N. Keith Williams, Judge Presiding

                                          ORDER
        The reporter’s record in this appeal was due May 12, 2014, but it was not filed. The
court reporter, Cindy E. Huggins, has filed a notice that the record has not been filed because
appellant (1) did not request a record until May 5, 2014, and has not identified the date(s) of the
proceedings for which a record is sought and (2) appellant has not paid or made arrangements to
pay the reporter’s fee to prepare the record and is not entitled to the record without paying the
fee. See TEX. R. APP. P. 34.6(b), 35.3(b).

        We order appellant to provide written proof to this court by June 2, 2014 that (1) he has
notified the reporter in writing of the specific proceedings for which a record is requested and (2)
either the reporter’s fee has been paid or arrangements satisfactory to the reporter have been
made to pay the reporter’s fee. If appellant contends he is entitled to the record without
prepayment of the reporter’s fee, he must file by the above date a motion and affidavit
establishing his inability to pay. See TEX. R. APP. P. 20.2; 34.6(b)(1); 35.3(b).

        If appellant fails to satisfactorily respond to this order within the time provided, the court
will only consider those issues or points raised in appellant’s brief that do not require a reporter’s
record for a decision. See TEX. R. APP. P. 37.3(c).


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of May, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court